DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on May 16, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 16, 2021 has been entered. Claims 1-15 are pending in the current application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following is suggested for title description: Since the inventive concept appears to teach backing up data written to MLC/TLC memory blocks by also writing the data to SLC memory blocks and/or restoring backup data from SLC memory blocks to MLC/TLC memory blocks, examiner suggests a title that at least includes a description of performing data writes to MLC/TLC memory or backing-up/restoring MLC/TLC memory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avila et al. (Hereinafter Avila, US Publication No. 2015/0012684).

Regarding claim 1, Avila teaches:
A data storage device, comprising: 
a memory device, comprising a plurality of memory blocks (See 3-D Memory array depicted in Figure 10.); and 
a memory controller, coupled to the memory device and arranged to access the memory device (See Controller 155 depicted in Figure 11 coupled to the 3-D memory array 143. See the Controller coupled to the Memory depicted in Figure 1 and Figure 19.), wherein the memory controller is further arranged to configure a first memory block as a data buffer to receive data from a host device, and accordingly configure a plurality of second memory blocks, the first memory block is a Triple-Level Cell (TLC) memory block and the second memory blocks are Single-Level Cell (SLC) memory blocks (See Figure 10, in which the 3-D Memory Array is comprised of MLC memory blocks and SLC memory blocks. See [0068] “For example, the first format may be MLC and the second format may be SLC. Alternatively, the first format may be MLC with a higher number of bits per cell and the second format may be MLC with a smaller number of bits per cell (e.g. the first format may store three bits per cell "TLC"”), and 
wherein the memory controller is further arranged to use the first memory block to receive the data (See Figure 10, in which data is stored to the first memory block in the MLC memory.) and accordingly store same data in the second memory blocks as backup data of the data stored in the first memory block (See Figure 10, in which same data (i.e. second copy) of the data stored in the first memory block (i.e. first copy) is stored in the second memory blocks as backup data of the first memory block.), 
when the first memory block is full, the memory controller is arranged to determine whether any error has occurred in the data stored in the first memory block (See [0070] “At some time after the first copy is written, and the danger of damage to the first copy has passed or dropped significantly, the first copy is checked to determine whether it is acceptable or not. For example, if the first copy is written along a particular word line, it may be checked after neighboring word lines are fully programmed. In an example, the first copy is checked only after the block containing the first copy is fully written.” See [0070] “Therefore, in some examples, the first copy is checked after the block containing the first copy is fully written. In general, the block is checked as a unit when it is fully written.” See [0071] “Various schemes may be used to check that stored data is acceptable. The data may be subject to a conventional read operation, or a read operation using read parameters that are specific for such a checking operation. Data may be subject to ECC or other checking.” [0090] “For example determination circuits 314 may compare the sampled data from a block in the high error rate portion with corresponding data in the low error rate portion to determine how many errors are in the sampled data. Determination circuits 314 may then compare this number of errors with a threshold value to see if the sampled data meets a standard.” See [0010] “Comparing may occur only after the MLC block is full.”), and 
when there is any error occurred in the data stored in the first memory block, the memory controller is further arranged to configure a third memory block and move the backup data stored in the second memory blocks to the third memory block (See [0090] “Determination circuits 314 may determine whether sampled data meets a standard. For example determination circuits 314 may compare the sampled data from a block in the high error rate portion with corresponding data in the low error rate portion to determine how many errors are in the sampled data. Determination circuits 314 may then compare this number of errors with a threshold value to see if the sampled data meets a standard.” See [0090] “Where a high error rate block does not meet the standard then the high error rate block may be made available for reclaim. In this case, data copying circuits 318 are provided to read backup data from the low error rate portion and copy it into a new block in the high error rate portion.” See Figure 10 in view of [0090], in which when an error is found in the first copy stored in the first memory block of the MLC memory, a new/third block is configured in the MLC memory to store the second copy (back up data) from the second block of the SLC memory, and the second copy is moved to the new/third block.).

Regarding claim 2, Avila teaches:
The data storage device of claim 1, wherein when there is any error occurred in the data stored in the first memory block, the memory controller is further arranged to discard all the data stored in the first memory block (See [0010] “If the second portion in MLC format does not meet the standard, then the first and second portions in MLC format may be discarded and the first and second portions in SLC format may be used.” See [0090] “Where a high error rate block does not meet the standard then the high error rate block may be made available for reclaim.” When the MLC block (high error rate block) contains an error, then the block is reclaimed and the data in the block is discarded.).

Regarding claim 3, Avila teaches:
The data storage device of claim 1, wherein the third memory block is a TLC memory block (See [0090] “In this case, data copying circuits 318 are provided to read backup data from the low error rate portion and copy it into a new block in the high error rate portion.” See [0068] “Alternatively, the first format may be MLC with a higher number of bits per cell and the second format may be MLC with a smaller number of bits per cell (e.g. the first format may store three bits per cell "TLC"” The claimed third memory block corresponds to the new block in the high error rate portion, which may be TLC memory.), when the memory controller moves the backup data stored in the second memory blocks to the third memory block, the memory controller is arranged to copy the backup data stored in the second memory blocks and store the copied backup data in the third memory block (See [0090] “In this case, data copying circuits 318 are provided to read backup data from the low error rate portion and copy it into a new block in the high error rate portion.” See Figure 10 in view of [0090], in which when an error is found in the first copy stored in the first memory block of the MLC memory, a new/third block is configured in the MLC memory to store the second copy (back up data) from the second block of the SLC memory, and the second copy is moved to the new/third block.).

Regarding claim 5, Avila teaches:
The data storage device of claim 1, wherein when the memory controller determines that no error has occurred in the data stored in the first memory block the memory controller is further arranged to discard all the backup data stored in the second memory blocks corresponding to the first memory block (See [0011] “subsequently erasing the first and second portions of data in the SLC portion only after a post write read confirms that the MLC portion of the memory array contains an accurate copy of the first and second portions of data.” See [0012] “The post write read may include: comparing at least the second portion in MLC format with the second portion in SLC format to determine if the second portion in MLC format meets a standard; and discarding the first and second portions in SLC format only if the second portion in MLC format meets the standard.” See [0013] “a reclaim circuit that is configured to erase blocks of the SLC portion in response to the determination circuit determining that a corresponding fully programmed block of the MLC portion meets the standard.” The prior art teaches discarding backup data (second copy) in the SLC block when data (first copy) in the MLC block has been programmed properly and contains no errors. If the MLC data has been programmed properly, then the corresponding SLC backup copy is discarded.) 

Regarding claim 8, Avila teaches:
The data storage device of claim 1, wherein the memory device is a 3D NAND-type flash memory (See 3-D Memory array depicted in Figure 10. See Figure 4A and Figure 4B. See [0045]-[0050], which describes the memory to be NAND-type flash memory.).

Claim 9 is rejected for the same reasons as claim 1. Claim 10 is rejected for the same reasons as claim 2. Claim 11 is rejected for the same reasons as claim 3. Claim 13 is rejected for the same reasons as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Avila in view of Kim et al. (Hereinafter Kim, US Publication No. 2020/0409805).

Regarding claim 4, Avila teaches:
the backup data stored in the second memory blocks has been moved to the third memory block (See rejection of claim 1)

Regarding claim 4, Kim teaches:
The data storage device of claim 3, wherein after the backup data stored in the second memory blocks has been moved to the third memory block, the memory controller is further arranged to discard all the backup data stored in the second memory blocks (See [0015]. See [0016] “When the check result indicates that the data cannot be normally read, the controller may perform a recovery operation on the first programmed page using the data stored in the first valid page, and may invalidate the first valid page after completing the recovery operation.” See [0017] “When a first erased page corresponding to the program operation is retrieved from the MLC block by referring to position information stored in a spare area of a second valid page retrieved from the SLC block during the recovery checking operation, the controller may perform a recovery operation on the first erased page through data stored in the second valid page, and may invalidate the second valid page after completing the recovery operation.” See [0016] and [0017] in view of Figures 4a-4c. Figures 4a-4c teach invalidating (i.e. discarding) backup Data 4-6 in the SLC memory block (i.e. second memory blocks) after storing/recovering the backup Data 4-6 from the SLC memory block to the MLC/TLC memory block (third memory block).).

Although Avila teaches “the backup data stored in the second memory blocks has been moved to the third memory block”, and Avila teaches discarding the backup data stored in the second memory blocks when the data in the first memory block does not contain an error, Avila does not explicitly teach that after the backup data stored in the second memory blocks has been moved to the third memory block, to discard all the backup data stored in the second memory blocks. Kim teaches discard all the backup data stored in the second memory blocks after the backup data stored in the second memory blocks has been moved to the third memory block. The combination of Avila and Kim would yield that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to discard all the backup data stored in the second memory blocks after restoring it to the third memory block to save space in the second memory blocks for future backup data, as the backup data that has been restored has already been used. 

Regarding claim 5, Kim teaches:
The data storage device of claim 1, wherein when the memory controller determines that no error has occurred in the data stored in the first memory block the memory controller is further arranged to discard all the backup data stored in the second memory blocks corresponding to the first memory block (See [0015] “When a first programmed page corresponding to the program operation is retrieved from the MLC block by referring to position information stored in a spare area of a first valid page retrieved from the SLC block during the recovery checking operation, the controller may check whether data stored in the first programmed page can be normally read, and may invalidate the first valid page without performing the recovery operation on the first programmed page, when the check result indicates that the data can be normally read.” See [0015] in view of Figure 4a. Figure 4 teaches invalidating (i.e. discarding) backup Data 1-3 in SLC block because corresponding Data 1-3 in MLC block has been programmed properly and contains no errors. If the MLC data has been programmed properly, then the corresponding SLC backup copy is discarded.) 

Regarding claim 6, Kim teaches:
The data storage device of claim 1, wherein the memory controller comprises a buffer memory (See memory controller 130 and buffer memory 144 depicted in Figure 1B), when there is any error occurred in the data stored in the first memory block, the memory controller moves the backup data stored in the second memory blocks to the third memory block (See [0031] “a controller configured to store a piece of program data in both the SLC block and the MLC block based on atomicity regarding the piece of program data, the controller may attempt a recovery operation to the MLC block based on the piece of program data stored in the SLC block when it has been failed to store the piece of program data in the MLC block.”) before updating content of a host-to-flash mapping table stored in the memory device based on content of a current flash-to-host mapping table stored in the buffer memory (See [0075] “Furthermore, the controller 130 may update map data META_DATA in response to the program operation on the memory device 150, and then store the updated map data META_DATA in the memory blocks 152, 154, 156 included in the memory device 150. That is, the controller 130 may store L2P address information (L2P map) and P2L address information (P2L map) for the plural pieces of data DATA<1:N> stored in the memory blocks as a map table or map list into empty memory blocks, open memory blocks or free memory blocks of the memory blocks of the memory device 150.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Avila to include the buffer, recovery process, and mapping of Kim to provide for efficient recovery of data after an error occurs as suggested in Kim at paragraphs 174-175.

Regarding claim 7, Kim teaches: 
The data storage device of claim 1, wherein the memory controller comprises a buffer memory (See memory controller 130 and buffer memory 144 depicted in Figure 1B), when there is any error occurred in the data stored in the first memory block, the memory controller moves the backup data stored in the second memory blocks to the third memory block (See [0031] “a controller configured to store a piece of program data in both the SLC block and the MLC block based on atomicity regarding the piece of program data, the controller may attempt a recovery operation to the MLC block based on the piece of program data stored in the SLC block when it has been failed to store the piece of program data in the MLC block.”) via a garbage collection procedure performed in background (See [0071] “For another example, the controller 130 may perform a background operation on the memory device 150 through the processor 134. By way of example but not limitation, the background operation for the memory device 150 includes an operation of copying and storing data stored in a memory block of the memory blocks 152, 154, 156 in the memory device 150 to another memory block, e.g., a garbage collection (GC) operation.) after updating content of a host-to-flash mapping table stored in the memory device based on content of a current flash-to-host mapping table stored in the buffer memory (See [0100] “The controller 130 generates and updates metadata for the program data, and programs and stores the metadata in the memory blocks 552, 554, 562, 564, 572, 574, 582, 584 of the memory device 150. The metadata include logical/physical (L2P: logical to physical) information and physical/logical (P2L: physical to logical) information for the program data stored in the memory blocks 552, 554, 562, 564, 572, 574, 582, 584.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Avila to include the buffer, garbage collection process, and mapping of Kim to provide for efficient recovery of data after an error occurs as suggested in Kim at paragraphs 174-175.

Claim 12 is rejected for the same reasons as claim 4. Claim 13 is rejected for the same reasons as claim 5. Claim 14 is rejected for the same reasons as claim 6. Claim 15 is rejected for the same reasons as claim 7. 

Response to Arguments
Applicant's arguments filed May 16, 2021 in regards to prior art Uttarwar have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of prior art Avila.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139